      Case 5:20-cv-00265-MW-MJF Document 11 Filed 11/10/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

IOU CENTRAL, INC.,
d/b/a IOU FINANCIAL INC.,

      Plaintiff,

v.                                                   Case No. 5:20-cv-265-MW/MJF

ADMIRAL PROPERTY RESTORATION
INC., et al.,

      Defendants.
                                             /

                                        ORDER

      On October 5, 2020, Plaintiff commenced this action against four Defendants:

Admiral Property Restoration Inc.; Superior Contracting and Restoration Inc.;

Bradley Douglass; and Susan Douglass. (Doc. 1). Plaintiff subsequently served the

Defendants. Defendant Bradley Douglass, proceeding pro se, filed an

Answer/Motion to Dismiss on behalf of each of the corporate Defendants, Admiral

Property Restoration and Superior Contracting and Restoration. (Docs. 9, 10). Each

of these pleadings is deficient as discussed below. Therefore, the court will provide

Defendants an opportunity to correct the deficiency.

                                  I.     DISCUSSION

      It is “well established that a corporation is an artificial entity that can act only

through agents, cannot appear pro se, and must be represented by counsel.”
                                       Page 1 of 3
      Case 5:20-cv-00265-MW-MJF Document 11 Filed 11/10/20 Page 2 of 3




Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (emphasis added);

Harrison v. Wahatoyas, L.L.C., 253 F.3d 552, 556-57 (10th Cir. 2001) (discussing a

limited liability corporation and stating “[a]s a general matter, a corporation or other

business entity can only appear in court through an attorney and not through a non-

attorney corporate officer appearing pro se.”). “The general rule applies even where

the person seeking to represent the corporation is its president and major

stockholder.” Palazzo, 764 F.2d at 1385 citing (In re Las Colinas Dev. Corp., 585

F.2d 7 (1st Cir. 1978)).

       In other words, Mr. Douglass’s Answers and Motions to Dismiss filed on

behalf of Admiral Property Restoration Inc. and Superior Contracting and

Restoration Inc. are deficient. This court, however, will provide the two corporate

Defendants time to find an attorney and answer the complaint.

                                 II.    CONCLUSION

       Accordingly, it is ORDERED:

       1.     Defendants Admiral Property Restoration Inc. and Superior

Contracting and Restoration Inc.’s respective motions to dismiss (Docs. 9, 10) are

DENIED without prejudice because they were not made properly by counsel for

these entities.

       2.     Defendants Admiral Property Restoration Inc. and Superior

Contracting and Restoration Inc. are given THIRTY DAYS from the date of this

                                       Page 2 of 3
      Case 5:20-cv-00265-MW-MJF Document 11 Filed 11/10/20 Page 3 of 3




order to retain counsel and have a Notice of Appearance filed by the same. Counsel

for Admiral Property Restoration Inc. and Superior Contracting and Restoration Inc.

shall have TWENTY-ONE DAYS from filing of its attorney’s Notice of

Appearance to answer or otherwise respond to Plaintiff’s complaint.

      3.    Defendants Susan Douglass and Bradley Douglass may proceed with

or without an attorney.

      SO ORDERED this 10th day of November, 2020.

                                       /s/ Michael J. Frank
                                       Michael J. Frank
                                       United States Magistrate Judge




                                   Page 3 of 3
